DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6, is objected to because of the following informalities:  In claim 6, line 8, recites “the lens system” however should recite “a lens system”.  Appropriate correction is required.
Claim 10, is objected to because of the following informalities:  In claim 10, line 7, recites “the lens system” however should recite “a lens system”.  Appropriate correction is required.
Claim 13, is objected to because of the following informalities:  In claim 13, line 4, recites “selection information” however Examiner believes it is a typographic error and should recite “positional information”.  Appropriate correction is required.
Claim 15, is objected to because of the following informalities:  In claim 15, line 6, recites “the lens system” however should recite “a lens system”.  Appropriate correction is required.
Claim 16, is objected to because of the following informalities:  In claim 16, line 7, recites “the lens system” however should recite “a lens system”.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an extraction section”, and “a synthesis section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18, is rejected under 35 U.S.C. 101 because 	
Claim 18 is directed to, a program per se. The claimed program to encompass ineligible program/software, which does not fall within one of the statutory categories of the invention (i.e. process, machine, manufacture or a composition of matter).  Thus, subject matter "a program for causing a computer device to" is not limited to that which falls within a statutory category of invention. Therefore, the claim contains ineligible non-statutory subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-14 and 17, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NPL Document Hu (“The Frequent Image Frames Enhanced Digital Orthorectified Mapping (FIFEDOM) camera for Acquiring Multiangular Reflectance from the land surface” provided by Applicant in IDS, hereinafter Hu).

As per claim 1, Hu discloses an information processing device comprising: 
an extraction section extracting an image of a specific region in an acquired image including information regarding a specific wavelength region ( Hu, Fig. 11, Fig. 12, shows a specific region (circle) for a given wavelength, the green band for different viewing angles); and 
a synthesis section synthesizing a plurality of images of the specific region extracted by the extraction section from respective acquired images acquired at different points in time to generate a synthetic image (Hu, Abstract, discloses “Its high frame rate and wide angular field of view allows it to obtain a sequences of images that oversample ground target area” and also please see page 3116, left column, here a synthetic image of the specific region (the study area) is generated from the sequence of images as being shown in Figs. 11 and 12).

As per claim 2, Hu further discloses the information processing device according to claim 1, wherein the extraction section extracts images of the specific region in the acquired images as captured images captured by an imaging device (Hu, Abstract, discloses digital camera).

As per claim 3, Hu further discloses the information processing device according to claim 2, wherein the specific region includes an image region in which an angle of incidence of object light on an imaging element of the imaging device is in a specific incident-angle range (Hu, Fig. 11, shows images are created for different view angles that is for a specific incident angle range).

As per claim 4, Hu further discloses the information processing device according to claim 2, wherein the extraction section executes processing of extracting an image of a first specific region and an image of a second specific region from captured images (Hu, Fig. 11, shows two images viewed from different angles, and also please see page 3116, left hand column discloses 2 images along this flight covering this study area), and the synthesis section executes: processing of synthesizing a plurality of images of the first specific region extracted by the extraction section from respective captured images captured at different points in time to generate a first synthetic image (Hu, Fig. 11, shows two images viewed from different angles, and also please see page 3116, left hand column discloses 2 images along this flight covering this study area), and processing of synthesizing a plurality of images of the second specific region extracted by the extraction section from respective captured images captured at the different 

As per claim 5, Hu further discloses the information processing device according to claim 2, wherein the extraction section extracts, as an image of the specific region, an image of an image region in which the angle of incidence of the object light on the imaging element of the imaging device is less than or equal to a predetermined angle from a lens system optical axis (Hu, Fig. 11, shows a nadir image that is at an angle less than or equal to a predetermined angle).

As per claim 6, Hu further discloses the information processing device according to claim 2, wherein the extraction section extracts, as an image of the specific region, an image of an image region in which the angle of incidence of the object light on the imaging element of the imaging device is more than or equal to a first angle and less than or equal to a second angle from the lens system optical axis (Hu, Fig. 11, shows an image viewed at an oblique angle that is an angle of incident bigger than or equal to a first angle and less than or equal to a second angle).

As per claim 7, Hu further discloses the information processing device according to claim 2, wherein the synthesis section arranges, in order of a point in time of imaging, a plurality of images of the specific region extracted by the extraction section (Hu, page 3116, left hand column, discloses “GPS/INS”) and executes stitch processing on the 

As per claim 8, Hu further discloses the information processing device according to claim 7, wherein the synthesis section executes processing using positional information on an image resulting from the stitch processing (Hu, page 3116, left hand column, discloses “GPS/INS” hence positional information is used to perform the stitching).

As per claim 11, Hu further discloses the information processing device according to claim 1, wherein the extraction section sets the specific region according to the acquired image (Hu, Fig. 11, shows a specific region with circle).

As per claim 12, Hu further discloses the information processing device according to claim 2, wherein the extraction section determines a region in a specific image state for each of the captured images captured at the different points in time (Hu, Figs. 11 and 12), and sets the determined region as the specific region (Hu, Abstract, discloses forest species and tree structure).

As per claim 13, Hu further discloses the information processing device according to claim 1, wherein the extraction section sets the specific region according to selection information (Hu, Fig. 11, shows a specific region with circle).

As per claim 14, Hu further discloses the information processing device according to claim 2, wherein the extraction section executes processing of extracting images of the specific region from the captured images captured at the different points in time by a line sensor-type imaging device (Hu, page 3111, left hand column FIFEDOM, employing a high frame rate digital camera, a large CCD array, and a wide field-of-view lens, will be able to acquire high spatial resolution angular data sets.).

As per claim 17, please see the analysis of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document Hu (“The Frequent Image Frames Enhanced Digital Orthorectified Mapping (FIFEDOM) camera for Acquiring Multiangular Reflectance from the land surface” provided by Applicant in IDS, hereinafter Hu) and further in view of Ree (US Patent 8,687,062 B1).

As per claim 9, Hu further discloses the information processing device according to claim 2, wherein the extraction section executes processing of extracting images of the specific region from first captured images captured at different points in time by a first imaging device (Hu, Abstract, discloses digital camera), and the synthesis section executes processing of synthesizing the images of the specific region extracted from the first captured images captured at the different points in time to generate a first synthetic image (Hu, Abstract, discloses “Its high frame rate and wide angular field of view allows it to obtain a sequences of images that oversample ground target area” and also please see page 3116, left column, here a synthetic image of the specific region (the study area) is generated from the sequence of images as being shown in Figs. 11 and 12), 
Hu does not explicitly discloses processing of extracting images of the specific region from second captured images captured at different points in time by a second imaging device; and the synthesis section executes processing of synthesizing the images of the specific region extracted from the first captured images captured at the different points in time to generate a first synthetic image, and processing of synthesizing the images of the specific region extracted from the second captured images captured at the different points in time to generate a second synthetic image.

processing of synthesizing the images of the specific region extracted from the second captured images captured at the different points in time to generate a second synthetic image (Ree, Fig. 7:710:712).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu teachings by implementing a second camera to the system, as taught by Ree.
The motivation would be to improve the accuracy of the data pertaining to one or more 
of position, velocity and attitude associated with a given image (claim 9), as taught by Ree. 

As per claim 10, Hu in view of Ree further discloses the information processing device according to claim 9, wherein the extraction section extracts, as images of the specific region, images of an image region in which the angle of incidence of the object light on the imaging element of the imaging device is less than or equal to a predetermined angle from the lens system optical axis (Hu, Fig. 11, shows a nadir image that is at an angle less than or equal to a predetermined angle), both from the first captured images and from the second captured images (Ree, Fig. 6:604).






Claims 15-16, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document Hu (“The Frequent Image Frames Enhanced Digital Orthorectified Mapping (FIFEDOM) camera for Acquiring Multiangular Reflectance from the land surface” provided by Applicant in IDS, hereinafter Hu) and further in view of Gornik (US PGPUB 2017/0374323 A1).

As per claim 15, Hu further discloses the information processing device according to claim 2, wherein the specific region includes an image region in which the angle of incidence of the object light on the imaging element of the imaging device is less than or equal to the predetermined angle from the lens system optical axis (Hu, Fig. 11, shows an image viewed at an oblique angle that is an angle of incident bigger than or equal to a first angle and less than or equal to a second angle), the synthesis section synthesizes a plurality of images of the specific region extracted by the extraction section from respective captured images captured at the different point in time to generate a synthetic image (Hu, Abstract, discloses “Its high frame rate and wide angular field of view allows it to obtain a sequences of images that oversample ground target area” and also please see page 3116, left column, here a synthetic image of the specific region (the study area) is generated from the sequence of images as being shown in Figs. 11 and 12), and 

Gornik discloses information processing device includes a calculation section executing calculation of a vegetation condition of plants using the synthetic image (Gornik, paragraphs 93, 111, 124 and 125, discloses “As can be seen in the different illustrations, leaves of different kinds of plants may be analyzed for different types of leaves conditions (e.g. dryness, pests, diseases, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu teachings by calculating vegetation conditions, as taught by Gornik.
The motivation would be to improve a condition of the agricultural area and/or of the crops growing in it (paragraph 124), as taught by Gornik.

As per claim 16, Hu further discloses the information processing device according to claim 2, wherein the specific region includes an image region in which the angle of incidence of the object light on the imaging element of the imaging device is more than or equal to a first angle and less than or equal to a second angle from the lens system optical axis (Hu, Fig. 11, shows an image viewed at an oblique angle that is an angle of incident bigger than or equal to a first angle and less than or equal to a second angle), the synthesis section synthesizes a plurality of images of the specific region extracted by the extraction section from a plurality of captured images captured at the different point in time to generate a synthetic image (Hu, Abstract, discloses “Its 
Hu does not explicitly disclose the information processing device includes a calculation section calculating a vegetation index using the synthetic image.
Gornik discloses information processing device includes a calculation section calculating a vegetation index using the synthetic image (Gornik, paragraphs 93, 111, 124 and 207, discloses “As can be seen in the different illustrations, leaves of different kinds of plants may be analyzed for different types of leaves conditions (e.g. dryness, pests, diseases, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu teachings by calculating vegetation index, as taught by Gornik.
The motivation would be to improve a condition of the agricultural area and/or of the crops growing in it (paragraph 124), as taught by Gornik.

As per claim 18, Hu discloses all the limitations as being discussed in claim 1, however Hu does not explicitly discloses a program for causing a computer device to execute:
Gornik discloses a program for causing a computer device to execute: (Gornik, paragraph 78).

The motivation would be to improve a condition of the agricultural area and/or of the crops growing in it (paragraph 124), as taught by Gornik.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SYED HAIDER/Primary Examiner, Art Unit 2633